DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear to the Examiner what Applicant is attempting to claim with the second wherein statement, further Applicant references at least one of plates, and it is unclear what applicant is referencing.  It appears Applicant may be referencing an embodiment disclosed in Applicant’s specification (PGPUB [0040]) wherein the method includes, before the consolidating step, a step of detaching the second positioning plate, where the second positioning plate is formed of a material that contains carbon as a main component.  Please clarify claim 4.

Allowable Subject Matter
Claims 1-3 and 6 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or suggest the method of claim 1.
Boughton et al. (US 2018/0002217A1 – hereinafter Boughton) (Figures and [0033] [0128]) discloses a method of forming an optical fiber preform comprising positioning a glass core cane (115) (corresponding to one core rod) in a mold cavity and placing particulate glass material in the mold between the rods and the inner wall of the mold cavity.  Boughton ([0172]) discloses the preform assembly (200) is subsequently consolidated (fully sintered) (i.e. transparent) to form the optical fiber preform (210) (corresponding to a transparent intermediate preform), but fails to disclose the mold (i.e. pipe) is a carbon pipe and an extraction step of extracting the transparent intermediate preform from inside the carbon pipe.  
Dawes et al. (US2011/0132038A1 – hereinafter Dawes) (Figures, [0011]-[0012] and [0060]) discloses a mold assembly comprising a mold body (102) formed of an inelastic material, such as carbon.  Dawes discloses depositing a plurality of rods in a mold cavity, and one or more of the glass rods is a core rod, and depositing particulate glass material in the mold cavity between the rods and the inner wall of the mold.  Dawes ([0098]) discloses pre-sintering to increase the durability of the soot compact 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/Primary Examiner, Art Unit 1741